[Cite as State ex rel. Tate v. Calabrese, 125 Ohio St.3d 28, 2010-Ohio-1431.]




   THE STATE EX REL. TATE, APPELLANT, v. CALABRESE, JUDGE, APPELLEE.
 [Cite as State ex rel. Tate v. Calabrese, 125 Ohio St.3d 28, 2010-Ohio-1431.]
Appeal from dismissal of a petition for a writ of mandamus — Res judicata bars
successive writ actions — Judgment affirmed.
     (No. 2009-2120 — Submitted March 31, 2010 — Decided April 7, 2010.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                               No. 93741, 2009-Ohio-5389.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Eric Tate, for a writ of mandamus to compel appellee,
Cuyahoga County Court of Common Pleas Judge Deena Calabrese, to correct his
sentence. Tate has already unsuccessfully sought correction of the same sentence
by raising a similar claim for writs of mandamus and prohibition. See State ex
rel. Tate v. Callahan, Cuyahoga App. No. 85615, 2005-Ohio-1202. Res judicata
thus bars Tate from instituting a successive writ action. State ex rel. Essig v.
Blackwell, 103 Ohio St.3d 481, 2004-Ohio-5586, 817 N.E.2d 5, ¶ 30; State ex rel.
Carroll v. Corrigan (2001), 91 Ohio St.3d 331, 332, 744 N.E.2d 771.
                                                                         Judgment affirmed.
        MOYER,       C.J.,1   and PFEIFER,        LUNDBERG        STRATTON,     O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                   __________________
        Eric Tate, pro se.


1. The late Chief Justice Thomas J. Moyer participated in the deliberations in, and the final
resolution of, this case prior to his death.
                            SUPREME COURT OF OHIO




       William D. Mason, Cuyahoga County Prosecuting Attorney, and James E.
Moss, Assistant Prosecuting Attorney, for appellee.
                           ______________________




                                        2